Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Claims
This is in response to applicant’s filing date of August 06, 2019. Claims 1-20 are currently pending.
                                                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019 and 08/20/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                   Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-
           Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
            If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                                    Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.        

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
               In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something "significantly more" than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
            Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.
Revised Guidance Step 2A - Prong 1
            Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
             Here, the claims recite the abstract idea of estimating centerline of a road through gathering of historical data, grouping of the historical  data, and then 
             The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) ("we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category").
            Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
Revised Guidance Step 2A - Prong 2
              Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the 
              In addition, limitations reciting data gathering such as "obtaining, by [a] computing system, data" and  confirming,  are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
                Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the independent claims do recite that the method/system/operations are for “estimating a centerline of a road that separate traffic”, there are no limitations in the body of the claims that recite determining and controlling a vehicle.  The computing system/processor in the body of these claims do not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) 
                 Furthermore, the limitation "at a controller”  or “by the controller” to perform the mathematical steps such as clustering, identifying, estimating, and indicating uses generic computing components ("computing system") but also constitutes insignificant post-solution activity. The Supreme Court guides that the "prohibition against patenting abstract ideas 'cannot be circumvented by attempting to limit the use of the formula to a particular technological environment' or [by] adding 'insignificant postsolution activity.'" Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).
Revised Guidance Step 2B
                 Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something "significantly more" than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: "a controller" , “memory device”, and "a processor" do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., "apply it") on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Thus, these elements, taken individually or together, do not amount to "significantly more" than the abstract ideas themselves.
             The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an "inventive concept" which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an "inventive concept" of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something "significantly more" than patent-ineligible subject matter to which the claims are directed.
              The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
         Thus, since independent claims 1 and 11 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that the independent claims are directed towards non-statutory subject matter.
          As for dependent claims 2-10 and 12-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea. The claims also fail to add additional limitations that would amount to significantly more than the abstract idea. Therefore, the invention of claims 2-10 and 12-20 as a whole, considering all claim elements both individually and in combination, are not patent eligible.  
      
                                                       Claim Rejections – 35 USC §102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, 11-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al (US-20160102986-A1) (“Ma”).
As per claim 1, Ma discloses a method of estimating a centerline of a road that separates traffic moving in opposite directions (Figure 8), the method comprising:
 aggregating, at a controller, a data set from each of a plurality of vehicles traversing the road over a period of time as telemetry data, each data set of the telemetry data indicating a location and a heading (Ma at Para. [0067] which discloses “robe data may comprise any data which can be used to define the trajectory of a vehicle as it travels through the road intersection 212, such as the geographic location and/or heading angle (i.e. the direction in which the “nose” of the vehicle is pointing) of the vehicle at a plurality of points on the trajectory.”);
 clustering, by the controller, the data sets of the telemetry data based on the heading indicated by each data set (Ma at Para. [0070] which discloses “probe data may be grouped using one or more standard clustering techniques, such as the k-means clustering method (as used in the subsequent data analysis described later).”);
 identifying a separator to separate the data sets indicating a first heading from the data sets indicating a second heading, opposite to the first heading (Ma at Para. [0070] discloses “[g]rouping the probe data based on heading angles has been found to be more effective at separating similar trajectories associated with different paths of travel 217-219 than grouping the probe data based on geographic location.”); and
 estimating the centerline based on applying a spatial smoothing to the separator (Ma at Para. [0084] which discloses “a centreline 528 determined for a group of probe data. Once the centreline 528 has been determined, the second apparatus 103 is then able to determine the width of the path of travel 529.” Note that Ma discloses at Para. [0084] using a filtering step, Gaussian confidence threshold, to remove trajectories not close to each other to better estimate the centerline.).  
As per claim 2, Ma discloses a method, further comprising identifying a two-way segment of the road (Ma at Para. [0072] discloses “heading angles at the points of entry to and exit from the boundary 220 correspond to the direction of traffic flow within the inbound and outbound lanes of the road segments 213-216 of the road intersection 212, respectively.”).  
As per claim 3, Ma discloses a method, wherein the aggregating and clustering the data set is from each of the plurality of vehicles traversing the two-way segment of the road (Ma at Para. [0019] discloses “wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have common heading angles at respective points of entry to and exit from the road intersection”.).  
As per claim 4, Ma discloses a method, wherein the identifying the two-way segment of the road is based on a navigation map or on the telemetry data (Ma at Para. [0087] discloses “which the centrelines 634 of the individual lanes 635 have 
As per claim 5, Ma discloses a method, further comprising identifying two or more two-way segments of the road based on a result of the clustering the data sets of the telemetry data (Ma at Para. [0088] discloses “can be created using just the probe data (possibly in combination with a known typical lane width as described above). Advantageously, this approach: requires little (if any) prior information on the road intersection 212; can be performed automatically by the apparatus 102, 103 without user input; produces an end result which is representative of the road intersection 212 at the time when the probe data was recorded; can be updated whenever new probe data becomes available; can handle noise and outliers in the probe data; can deal with any size, shape and type of road intersection 212; and can estimate the number of lanes 635 within each path of travel 217-219 even when there are no road markings within the road intersection 212.”).  
As per claim 9, Ma discloses a method, further comprising indicating the centerline on a map (Ma at Para. [0087] discloses “that the shape, width and number of lanes of the path of travel are known, the second apparatus 103 is able to create a graphical representation 736 of the road intersection 212.”).  
As per claim 10, Ma discloses a method, wherein autonomous operation of one or more vehicles includes using the map (Ma at Para. [0087] discloses “graphical representation 736 is particularly useful for route navigation (e.g. in a satellite navigation device) as it helps a user to visualise the proposed route of travel.”).  

 a memory device configured to store a data set provided by each of a plurality of vehicles traversing the road over a period of time, each data set of the telemetry data indicating a location and a heading (Ma at Para. [0067] discloses “grouped probe data using probe data derived from probed vehicular movements through the road intersection 212, and provide the grouped probe data (e.g. available for access via the memory 105 or transmitted via transceiver 107) to the second apparatus 103 for use in lane-level mapping of the road intersection 212.”); and
 a processor configured to aggregate the data sets as telemetry data, to cluster the data sets of the telemetry data based on the heading indicated by each data set, to identify a separator to separate the data sets indicating a first heading from the data sets indicating a second heading, opposite to the first heading, and to estimate the centerline based on applying a spatial smoothing to the separator (Ma at Paras. [0006] and [0007] discloses “processor and memory including computer program code, the memory and computer program code configured to, with the processor, enable the apparatus at least to: 
 generate, in respect of a road intersection, grouped probe data using probe data derived from probed vehicular movements through the road intersection, wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have respective common heading angles at points of entry to and exit from the road intersection.”)  
wherein the processor is further configured to identify a two-way segment of the road (Ma at Para. [0072] discloses “heading angles at the points of entry to and exit from the boundary 220 correspond to the direction of traffic flow within the inbound and outbound lanes of the road segments 213-216 of the road intersection 212, respectively.”).  
As per claim 13, Ma discloses a  system, wherein the processor aggregates and clusters the data sets from each of the plurality of vehicles traversing the two-way segment of the road (Ma at Para. [0019] discloses “wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have common heading angles at respective points of entry to and exit from the road intersection”.).  
As per claim 14, Ma discloses a  system, wherein the processor is configured to identify the two-way segment of the road based on a navigation map or on the telemetry data (Ma at Para. [0019] discloses “wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have common heading angles at respective points of entry to and exit from the road intersection”.).  
As per claim 15, Ma discloses a  system, wherein the processor is further configured to identify two or more two-way segments of the road based on a result of clustering the data sets of the telemetry data (Ma at Para. [0088] discloses “can be created using just the probe data (possibly in combination with a known typical lane width as described above). Advantageously, this approach: requires little (if any) prior information on the road intersection 212; can be estimate the number of lanes 635 within each path of travel 217-219 even when there are no road markings within the road intersection 212.”).  
As per claim 19, Ma discloses a system, wherein the processor is further configured to indicate the centerline on a map (Ma at Para. [0087] discloses “that the shape, width and number of lanes of the path of travel are known, the second apparatus 103 is able to create a graphical representation 736 of the road intersection 212.”).  
As per claim 20, Ma discloses a system, wherein autonomous operation of one or more vehicles includes using the map (Ma at Para. [0087] discloses “graphical representation 736 is particularly useful for route navigation (e.g. in a satellite navigation device) as it helps a user to visualise the proposed route of travel.”).  
                              Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating           obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 1 above, and further in view of  Joshua Thompson (US-20200398855-A1)(“Thompson”).
As per claim 6, Ma discloses a method that uses probe data aggregated over a period of time from vehicles traversing a road. However, Ma does not calculate the curvature of each portion of the road.
Thompson in the same field of endeavor discloses method and system for determining road curvature data from probe data.  See Abstract and Figure 7A,
In particular Thompson discloses a process for calculating a curvature of each portion of the road (Thompson at Para. [0042] discloses “the process 500 can be used as part of an overall process or system for determining the curvature of a road network (at intersections or any other point) using location trace data. In one embodiment, the probe data module 403 can collect the location trace data (e.g., GPS probe data) from probe vehicles 105 and/or probe UE devices 109 traveling in the road network of interest.”).  

As per claim 7, Ma and Thompson disclose a method, wherein the identifying the separator includes using a logistic regression or a linear support vector machine (SVM) based on the curvature being less than a threshold value (Thompson at Para. [0063] discloses that “machine learning model or system (e.g., signed machine learning model 409 and/or unsigned machine learning model 411) is trained, it can be used to predict the road curvature on new areas of the map using the location trace data (e.g., GPS probe data) collected in those areas.” In Para. [0057] the learning model can be one or more “support vector machines”.).  
As per claim 8, Ma and Thompson disclose a method, wherein the identifying the separator includes using a non-linear SVM with a Gaussian or polynomial kernel based on the curvature being greater than a threshold value (Thompson at Para. [0080] discloses that “geographic features (e.g., two-dimensional or three-dimensional features) are represented using polylines and/or polygons (e.g., two-dimensional features) or polygon extrusions (e.g., three-dimensional features).”).  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 11 above, and further in view of  Joshua Thompson (US-20200398855-A1)(“Thompson”)

As per claim 16, Ma discloses a system that uses probe data aggregated over a period of time from vehicles traversing a road. However, Ma does not calculate the curvature of each portion of the road.
Thompson in the same field of endeavor discloses method and system for determining road curvature data from probe data.  See Abstract and Figure 7A,
In particular Thompson discloses wherein the processor is further configured to calculate a curvature of each portion of the road (Thompson at Para. [0042] discloses “the process 500 can be used as part of an overall process or system for determining the curvature of a road network (at intersections or any other point) using location trace data. In one embodiment, the probe data module 403 can collect the location trace data (e.g., GPS probe data) from probe vehicles 105 and/or probe UE devices 109 traveling in the road network of interest.”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the curvature calculation of Thompson with the centerline estimate of Ma, since Thompson states in Para. [0001] that such a modification would result in vehicles being able to safely navigate a road network by using road characteristics such as curvature of roads.  
As per claim 17, Ma and Thompson disclose a system, wherein the processor is configured to identify the separator by using a logistic regression or a linear support vector machine (SVM) based on the curvature being less than a threshold value (Thompson at Para. [0063] discloses that “machine learning model or system (e.g., signed machine learning model 409 and/or unsigned machine learning 
As per claim 18, Ma and Thompson disclose a system, wherein the processor is configured to identify the separator by using a non-linear SVM with a Gaussian or polynomial kernel based on the curvature being greater than a threshold value (Thompson at Para. [0080] discloses that “geographic features (e.g., two-dimensional or three-dimensional features) are represented using polylines and/or polygons (e.g., two-dimensional features) or polygon extrusions (e.g., three-dimensional features).”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
               Conor et al (US-20190025837-A1) in Figure 5 illustrates how probe data can be clustered to determine the center of the road.
                 Fowe et al (US-20180357890-A1) in Figure 5 and Figure 8 illustrates how probe data can be used to match a lane of a road segment based on the determined travel direction and a predetermined vehicle lane pattern.
                  Wilson et al (US-20120095682-A1) shows in Figures 7-8 to centerline of the transportation segment may be inferred probe trace data.

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661